Citation Nr: 0913129	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left leg varicose veins 
(claimed as a leg condition), to include as secondary to 
service-connected left ankle mild degenerative joint disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the benefit sought on 
appeal.  

In May 2008, the Board remanded the issue on appeal for 
further development.  Pursuant to the Board's remand, the 
Veteran was provided with proper notice in May 2008 and VA 
and identified private treatment records were obtained.  
Therefore, the Board finds that VA has substantially complied 
with the Board's May 2008 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Left leg varicose veins have not been shown to be 
causally or etiologically related to the Veteran's military 
service, or to a service-connected disorder.  


CONCLUSION OF LAW

Left leg varicose veins were not incurred in active service, 
nor were they proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, (2008) 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in August 2005.  The letter 
addressed all of the notice elements pertaining to 
establishing a claim for service connection and was sent 
prior to the initial unfavorable decision by the AOJ in 
December 2005.  In May 2008, the Veteran was provided with a 
notice letter that addressed all of the notice elements 
pertaining to establishing a claim for service connection on 
a secondary basis.  Although the May 2008 letter was not sent 
prior to the initial adjudication of the claim, the claim was 
subsequently readjudicated in a January 2009 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Additionally, in a March 2006 
letter, the Veteran was provided with notice that addresses 
the relevant rating criteria and effective date provisions.  
Any defect in the timing of this notice was harmless error as 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent a VA 
examination in November 2005, which, as will be discussed 
more thoroughly below, is adequate upon which to base a 
decision.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for left 
leg varicose veins.  The Veteran contends that his left leg 
varicose veins are related to an in-service left leg injury.  
In this regard, the service treatment records reflect that in 
February 1973, the Veteran had a severe twisting injury to 
his left ankle.  The impression was ligament tear.  A 
February 1973 physical profile serial report revealed that 
the Veteran had a probable ligament tear in his left ankle 
and was required to use crutches and was restricted from 
walking in hazardous areas and prolonged standing.  A March 
1973 treatment entry indicated that he had no further 
complaints, his cast was not loose, and he was to return to 
the clinic later that month to remove his cast.  There were 
no complaints, treatment, or diagnoses of varicose veins.  

In fact, the first post-service notation of varicose veins 
was in VA treatment records dated in 1985, approximately 12 
years after his separation from service.  With regard to the 
evidentiary gap in this case between active service and the 
earliest indications of varicose veins, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove a claim that left leg varicose veins had 
their onset in service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Additionally, a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In this regard, the Board notes 
that in addition to the finding that the earliest post-
service medical evidence related to varicose veins dates in 
1985, in February 2008, the Veteran reported to Dr. J.C.W. 
that he first noticed phlebitis in 1980, approximately seven 
years after his separation from service.  As such, there were 
no reports of varicose veins occurring until approximately 
seven years after service.  

Moreover, although the record contains opinions that indicate 
that the left leg varicose veins might be associated with the 
in-service injury, the more persuasive evidence indicates 
that the two are unrelated.  As discussed above, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  In this regard, in 
an October 2005 statement, Dr. M.C. opined that an in-service 
left leg injury that the Veteran related may have been the 
precluding event to his recurrent thrombosis.  In July 2006, 
Dr. M.C. added that the Veteran reported an in-service injury 
to the ankle with torn ligaments and tendons and subsequent 
decreased use of the leg, which led to the increased venous 
insufficiency and subsequent varicosities and recurrent 
thrombophlebitis.  Dr. M.C. opined that it appeared that the 
leg injury resulted in the current chronic condition.  

However, the Board does not find Dr. M.C.'s opinion to be 
probative because it is not supported by the more persuasive 
evidence of record.  As noted above, although the service 
treatment records indicated that the Veteran had a torn 
ligament in his left ankle, there were no reports of torn 
tendons or any indications that the Veteran had decreased use 
of his left leg.  Further, as noted above in a February 2008 
treatment entry from Dr. J.W., the Veteran reported that he 
did not notice varicose veins until 1980, which is 
inconsistent with the information he reported to Dr. M.C.  
The Board concludes that contemporaneous evidence service 
treatment records reporting the state of his left ankle 
injury has greater probative value than the Veteran's current 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
Moreover, Dr. M.C. did not indicate that he reviewed the 
Veteran's service treatment records when rendering his 
conclusions.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Additionally, Dr. M.C.'s use of the words "may have" and 
"appeared" makes his opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Thus, based on 
the foregoing, the Board affords Dr. M.C.'s opinions little 
probative weight.  

On the contrary, in November 2005, the Veteran underwent a VA 
examination wherein his service treatment records which 
delineate the treatment for his in-service left ankle injury 
were reviewed.  The examiner opined that although a strain or 
injury to the ankle itself could cause varicosity distal to 
the injury, the injury itself should not cause varicosities 
above the site because the varicosity appeared to be a venous 
type problem, as opposed to an arterial problem.  Although 
the examiner noted the possibility that immobility secondary 
to the cast could have led to the varicosity, the Veteran's 
service treatment records noted no abnormalities pertaining 
to the cast and he was found fit for discharge.  The examiner 
stated that if the varicosity was caused by inactivity it 
should have been noted immediately with the cast removal and 
should only extend up to the leg, but according to the report 
from surgery of 1993, there was dilated vascular system into 
the abdomen.  Therefore, the examiner concluded that it was 
not likely that the varicosities were secondary to the left 
ankle injury or the cast placement.  

The Board finds the opinion of the VA examiner to be 
persuasive as it is based on a review of the service 
treatment records and contains a well reasoned rationale for 
the conclusions reached.  The examiner's opinion is 
consistent with the service treatment records, which do not 
contain any findings of complications from inactivity from 
the cast.  The opinion is also supported by a December 1993 
surgery record from D.R.M.C. which reflected that he had a 
dilated vascular system into the abdomen.  As such, the Board 
affords the opinion great probative weight.

In conclusion, the Veteran's left leg varicose veins have not 
been shown to be related to service or to his in-service left 
ankle injury.  There were no in-service findings of left leg 
varicose veins and by his own statements, the Veteran first 
noticed the varicose veins in 1980, approximately seven years 
after service separation.  Moreover, there is no evidence 
indicating that his left leg varicose veins were either (a) 
proximately caused by or (b) proximately aggravated by his 
service-connected left ankle mild degenerative joint disease.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Although the Veteran might sincerely believe that his left 
leg varicose veins are related to his in-service left ankle 
injury, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). As such, service 
connection must be denied.  38 C.F.R. § 3.303, 3.310(a).  


ORDER

Entitlement to service connection for left leg varicose veins 
(claimed as a leg condition), to include as secondary to 
service-connected left ankle mild degenerative joint disease, 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


